Citation Nr: 0607916	
Decision Date: 03/17/06    Archive Date: 03/29/06

DOCKET NO.  03-34 401	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to a total disability rating based on 
unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

S. Grabia, Counsel



INTRODUCTION

The veteran served on active military duty from July 1943 to 
January 1946.

The appeal comes before the Board of Veterans' Appeals 
(Board) from a June 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.  Jurisdiction of this claim is now assigned to the 
Newark, New Jersey RO.

The veteran in July 2004 submitted a motion to advance his 
case on the docket. For good cause shown, the motion for 
advancement on the docket was granted in July 2004. See 38 
U.S.C.A. § 7107(a) (West 2002); 38 C.F.R. § 20.900(c) (2005).

The Board remanded this issue to the RO in August 2004 for 
additional development.  It has now been returned for 
adjudication.

The appellant's wife has submitted numerous statements 
alleging that certain other disorders should be service 
connected.  The Board notes, however, that the appellant is 
not incompetent, and there is no evidence that his spouse 
serves as his guardian.  Moreover, the veteran has not 
appointed his wife as his representative, but rather he 
appointed a veteran's service organization to serve in that 
capacity.  Hence, while the Board does not doubt their 
sincerity, the Board may not recognize her statements as 
"claims."  If the veteran believes that he should be 
service connected for other disorders, he should so indicate 
in writing. 


FINDINGS OF FACT

1. The veteran's is service-connected for bilateral hearing 
loss, evaluated as 50 percent disabling; and for tinnitus, 
evaluated as 10 percent disabling.  The combined disability 
evaluation is 60 percent based on the veteran's service-
connected disorders.

2. The veteran attended four years of college and his past 
work experience was primarily as a salesman.  All gainful 
work activity ceased on a full-time basis about 1983, and all 
part-time work ceased in 1988.

3. The veteran's service-connected disorders, alone, do not 
render him unemployable, considering his educational and 
occupational background.


CONCLUSION OF LAW

The criteria for the assignment of a TDIU have not been met. 
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.326, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.15, 
4.16 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) became law in 
November 2000. The VCAA significantly added to the statutory 
law concerning the VA's duties when processing claims for VA 
benefits by redefining the obligations of VA with respect to 
its duty to assist a claimant, and including an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits. To 
implement these provisions VA promulgated regulations now 
codified, in pertinent part, at 38 C.F.R. §§ 3.102, 3.159, 
3.326(a).

Under the changes effectuated by the VCAA, VA first has a 
duty to provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete. 38 U.S.C.A. § 5102; 
38 C.F.R. § 3.159(b)(2). In this case, there is no issue as 
to providing an appropriate application form or completeness 
of the application.

Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant, notice of what part VA will attempt 
to obtain for the claimant; and notice to submit relevant 
evidence in the claimant's possession. 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Charles v. Principi, 16 Vet. App. 
370, 373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002). Here, the veteran has been fully apprised of the 
changes brought about by the VCAA through a February 2003 
letter, as well as by the January 2004 supplemental statement 
of the case, to include notice of what evidence and 
information are necessary to substantiate his claim, and 
notice of each party's obligation to obtain certain evidence, 
including VA's duty to obtain all relevant evidence in the 
custody of a Federal department or agency. As such, the 
duties to notify the veteran of necessary evidence, as well 
as the responsibility for obtaining or presenting that 
evidence, have been fulfilled.

Third, VA has a duty to assist claimants to obtain evidence 
needed to substantiate a claim. 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159. In this case, the veteran's service 
department medical records are on file, and VA treatment 
records have been associated.  All available identified 
treatment records have been obtained and there is no 
indication that any pertinent evidence was not received.  The 
claimant was notified of the need for VA examinations, and he 
was seen for those studies in September 2004. Therefore, the 
duty to notify the appellant of any inability to obtain 
records does not arise in this case. Id. Thus, VA's duty to 
assist has been fulfilled.

To the extent that VA may have failed to fulfill any duty to 
notify and assist the veteran, the Board finds that error to 
be harmless. Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case." ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998). In this 
case, however, because there is not a scintilla of evidence 
that any failure on the part of VA to further comply with the 
VCAA reasonably affects the outcome of this case, the Board 
finds that any such failure is harmless. While perfection is 
an aspiration, the failure to achieve it in the 
administrative process, as elsewhere in life, does not, 
absent injury, require a repeat performance. Miles v. M/V 
Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).

Analysis

A TDIU may be assigned, where the schedular rating is less 
than total, when the disabled person is, in the judgment of 
the rating agency, unable to secure or follow a substantially 
gainful occupation as a result of service-connected 
disabilities; provided that, if there is only one such 
disability, this disability shall be ratable as 60 percent or 
more, and if there are two or more disabilities, there shall 
be at least one disability ratable at 40 percent or more, and 
sufficient additional disability to bring the combined rating 
to 70 percent or more. 38 C.F.R. § 4.16(a).

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled. 38 C.F.R. § 4.16(b). Factors such 
as employment history, as well as educational and vocational 
attainments, are for consideration. Id. For VA purposes, the 
term, unemployability, is synonymous with an inability to 
secure and follow a substantially gainful occupation. 
VAOPGPREC 75-91; 57 Fed. Reg. 2317 (1992). The word 
"substantially" suggests an intent to impart flexibility into 
a determination of the veteran's overall employability, as 
opposed to requiring the appellant to prove that he is 100 
percent unemployable. Roberson v. Principi, 251 F.3d 1378, 
1385 (Fed.Cir. 2001).

In the matter at hand, service connection has been 
established for bilateral sensorineural hearing loss, for 
which a 50 percent evaluation is in effect, and for tinnitus, 
evaluated as 10 percent disabling. The combined disability 
evaluation is 60 percent.  For the purposes of establishing a 
single disability evaluated at 60 percent, multiple 
disabilities resulting from a common etiology may be 
combined. 38 C.F.R. § 4.16(a). In this case, the veteran's 
disabilities were incurred as a result of noise exposure in 
service, thus the combined 60 percent evaluation satisfies 
the schedular criteria of 38 C.F.R. § 4.16(a).

The question thus presented by the veteran's appeal is 
whether he is unable to secure or follow a substantially 
gainful occupation as a result of his service-connected 
disabilities, considering his educational and occupational 
background.  Evidence on file indicates that the veteran 
completed four years of college and that he worked as a 
salesman from 1951 to 1983.  He ceased working full time when 
his company was sold.  He continued working part-time until 
1988.

The record does not document the presence of functional 
limitations imposed by the veteran's service-connected 
disabilities, which would preclude the performance of 
substantially gainful employment.  In this regard, the Board 
acknowledges that the appellant has problems with his hearing 
and due to tinnitus, but this fact is reflected in the 
current combined 60 percent rating. 

The assignment of a 50 percent schedular evaluation for his 
service-connected hearing loss recognizes the level of 
hearing impairment shown by the veteran. See 38 C.F.R. §§ 
4.85, 4.86, Diagnostic Code 6100 (2005). Likewise, the 10 
percent evaluation assigned under 38 C.F.R. § 4.87, 
Diagnostic Code 6260 (2005), concedes the existence of 
recurrent tinnitus. Such ratings are recognition by VA that 
the veteran's hearing loss and tinnitus disorders adversely 
affect his ability to work, see 38 C.F.R. § 4.1, but these 
ratings are not dispositive of the question of whether such 
disorders preclude the performance of a substantially gainful 
occupation. Van Hoose v. Brown, 4 Vet.App. 361, 363 (1993).

On remand in August 2004, efforts were made to address the 
claim for entitlement to service connection for dizziness 
secondary to hearing loss and tinnitus.  In addition 
examinations by an otolaryngologist and audiologist were 
requested.

At a September 2004 VA ear examination the examiner found no 
active ear disease.  

At a September 2004 VA audiology examination the veteran 
denied vertigo, ear infections, or head trauma.  He 
complained of tinnitus which occurred approximately six times 
a month lasting a few seconds and did not interfere with 
activities of daily living.  Significantly, the examiner 
noted that the veteran denied any complaints of dizziness.  
In an addendum to the examination in September 2005, the 
audiologist noted the claims file had been reviewed and that 
it was not likely that hearing loss and tinnitus alone 
precluded substantial gainful employment.  It was noted that 
with appropriate audiological management hearing loss and 
tinnitus would not prevent the veteran from being employed.

In this instance, the preponderance of the evidence is 
against finding that the service-connected hearing loss and 
tinnitus disorders alone render him unemployable.  Rather, 
the record reveals that the veteran is unable to work because 
of several severe non service related disabilities, to 
include, chronic obstructive pulmonary disease, 
arteriosclerotic heart disease, cardiac arrhythmia, and 
chronic renal insufficiency.  He argued in essence that he 
could no longer work because driving a car was dangerous due 
to his hearing disorder.  However, such an argument is not 
corroborated by findings or opinions from any medical 
professional, and such an argument does not support a finding 
that the appellant cannot work due to his service connected 
disorders alone. 

The information which he supplied on his December 2002 claims 
form indicated that he had worked continuously for the same 
company from 1951 to 1983, a period of 32 years.  He stopped 
working only after the company was sold.  There is no 
evidence that he stopped working due to his hearing and 
tinnitus disabilities.  Likewise, while he continued to work 
part time in security for five more years, this job also 
ended when the company was sold.  He did not stop work due to 
his service connected disabilities.  

It is significant that no medical professional has offered 
findings or opinions indicating the veteran is unable to 
secure or follow a substantially gainful occupation as a 
result of his service-connected disabilities alone. Evidence 
contradicting his entitlement is presented, including the 
September 2004 VA examinations and the September 2005 
audiology report addendum. These yield opinions that the 
limitations imposed upon the veteran by hearing loss and 
tinnitus would not preclude all forms of employment, but 
would only impact his choice of employment. 

While no opinion was offered by the ear examiner in September 
2004, the Board notes that this examiner found no ear disease 
to be present.  While the Board's August 2004 remand 
instructed the examiners to "determine whether it is at 
least as likely as not that any current disorder manifested 
by dizziness is caused or aggravated by the appellant's 
service connected hearing loss and/or tinnitus," as no 
dizziness was found or claimed by the veteran, no 
determination was necessary.

After a careful review, the Board concludes that the 
preponderance of the evidence is against finding that the 
veteran's service-connected disabilities alone, when 
considered in association with his educational attainment and 
occupational background, render him unable to secure or 
follow a substantially gainful occupation.  Accordingly, a 
total disability rating based upon individual unemployability 
due to service-connected disability under the provisions of 
38 C.F.R. § 4.16 is not warranted.

As the preponderance of the evidence is against the veteran's 
claim for a TDIU, the benefit-of-the-doubt rule is 
inapplicable.  The benefit sought on appeal is denied.  38 
U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 3.340, 3.341, 4.15, 
4.16.


ORDER

Entitlement to a TDIU is denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


